Citation Nr: 0824125	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for disability manifested 
by urinary voiding difficulties.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from December 1973 to February 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision in 
which the RO denied service connection for urinary retention.  
The veteran filed a notice of disagreement (NOD) in September 
2003, and the RO issued a statement of the case (SOC) in 
August 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2004.  Thereafter, the RO continued the denial of the claim 
(as reflected in an October 2005 supplemental SOC (SSOC)).

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  As discussed below, based on the 
veteran's hearing testimony, and  other evidence in the case, 
the Board recharacterized  the claim on appeal as one for 
service connection for disability manifested by urinary 
voiding difficulty. 

The Board denied the claim in February 2007.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).

In March 2008, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
February 2007 Board decision.  By Order dated March 2008, the 
Court granted the Joint Motion, vacating the Board's February 
2007 decision, and remanding this matter to the Board for 
further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

As reflected in the service medical records and the veteran's 
testimony, during service, he was investigated for inability 
to void publicly, based on his inability to produce a urine 
specimen for purposes of drug testing.  One in-service 
opinion indicated that the inability to void was 
psychological in nature, while a urologist diagnosed 
detrusor/bladder neck dyssynergia.  Although post-service 
private medical records included diagnoses of urinary 
retention, urethral stricture, and bladder neck obstruction, 
as well as "bashful bladder syndrome," a January 2003 VA 
genitourinary examination was normal, with a diagnosis of 
only benign prostate hypertrophy.  However, a January 2003 VA 
psychiatric examiner diagnosed anxiety disorder as a 
component of the urinary problems, but declined to express an 
opinion as to the etiology of the urinary problems.  The 
examiner did note that the veteran's urinary problems 
appeared to be the same as those treated in service.

The Board denied the claim on the basis that there was no 
competent medical evidence showing that a disability 
manifested by urinary voiding difficulty had its onset during 
service or was in any way related to service.  The Board 
found that, to the extent that the veteran's urinary 
complaints were associated with bashful bladder syndrome, 
this was not shown to be a disability for VA compensation 
purposes.

The parties to the joint motion agreed that remand was 
required because the  
Board did not provide an adequate explanation for its finding 
with regard to bashful bladder syndrome.  See Joint Motion, 
at 3-4.  The parties to the joint motion also acknowledged 
that, on remand, the veteran could argue that the January 
2003 psychiatric examination report is inadequate because the 
VA examiner failed to provide an opinion as to the etiology 
of the veteran's "disability."  See Joint Motion, at 5.  
The veteran's attorney made this argument in a July 2008 
letter.  She also submitted a June 2008 letter from Dr. 
Farrell, in which he described the veteran's bashful bladder 
syndrome and concluded that he could not say there was a 
causal relationship between the bashful bladder syndrome and 
service, other than to say that the problem began "on this 
time line."

Given that the parties to the joint motion suggested that 
bashful bladder syndrome is a disability for VA purposes and 
that the January 2003 VA psychiatric examination report is 
inadequate to determine whether there is an etiological 
relationship between the veteran's bashful bladder syndrome 
and service (and given that Dr. Farrell's opinion is 
similarly inadequate), a remand is warranted for a new VA 
psychiatric examination.

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
disability manifested by urinary voiding difficulties.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for disability manifested by urinary voiding 
difficulties.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
disability manifested by urinary voiding 
difficulties.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
disability/ies manifested by urinary 
voiding difficulties.  If the examiner 
diagnoses "bashful bladder syndrome," 
the physician should indicate whether 
such condition constitutes a chronic 
disability for service connection 
purposes.  Then, with respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater  
probability) that such disability had its 
onset in or is otherwise medically 
related to service.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss  the 
incident described in the service records 
in which the veteran was unable to 
produce a urine specimen, as well as the 
January 2003 comment by a VA psychiatrist 
that the veteran's urinary problems 
appear to be the same as those treated 
during service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for disability manifested by 
urinary voiding difficulties in light of 
all pertinent evidence and legal 
authority..

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).


